 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LINDA SUE LONG,                                   No. 2:21-cv-00752 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis.

18   Plaintiff has submitted the affidavit required by section 1915(a) showing that plaintiff is unable to

19   prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

20   pauperis will be granted. 28 U.S.C. § 1915(a). It is hereby ORDERED:

21          1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED.

22          2. The Clerk of the Court is further directed to serve a copy of this order on the United

23   States Marshal.

24          3. Within fourteen days from the date of this order, plaintiff shall submit to the United

25   States Marshal a completed summons and copies of the complaint and to file a statement with the

26   court that said documents have been submitted to the United States Marshal.

27          4. The United States Marshal is directed to serve all process without prepayment of costs

28   not later than sixty days from the date of this order. Service of process shall be completed by
                                                        1
 1   delivering a copy of the summons and complaint to the United States Attorney for the Eastern
 2   District of California, and by sending a copy of the summons and complaint by registered or
 3   certified mail to the Attorney General of the United States at Washington, D.C. See Fed. R. Civ.
 4   P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and complaint by
 5   registered or certified mail to the Commissioner of Social Security, c/o Office of the General
 6   Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See Fed. R.
 7   Civ. P. 4(i)(2).
 8           5. The parties are hereby notified that, after service of the complaint and with the
 9   exception of filing consent/decline forms, this action will be stayed pursuant to General Order
10   Number 615, and there will be no scheduling order or deadlines in effect pending further order of
11   the court. See E.D. Cal. G.O. No. 615, Paragraphs 6,10.
12           6. The Clerk is directed to issue the Consent/Decline forms only. Pursuant to G.O. 615,
13   no Briefing Schedule shall issue.
14   DATED: May 7, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
